ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Lawrence M. Bruender failed to timely file employee withholding tax returns, had serious irregularities in the management of his trust account, including shortages in the account and commingling personal and client funds, and false certification that the records were properly maintained and failed to cooperate with the Director’s office in its investigation, and
WHEREAS, the respondent has admitted the allegations of the petition, with the exception of one minor dispute as to employee withholding tax returns, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend an indefinite suspension for a minimum of 18 months and with any reinstatement to be subject to a Rule 18 hearing and further conditioned upon respondent’s payment of costs and disbursements pursuant to Rule 24(d), his compliance with Rule 26, his successful completion of the professional responsibility examination pursuant to Rule 18(e) and his satisfaction of continuing legal education requirements pursuant to Rule 18(e), and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to disposition,
IT IS HEREBY ORDERED that respondent Lawrence M. Bruender is indefinitely suspended from the practice of law for a minimum of 18 months and may be reinstated subject to the conditions set out above.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice